Citation Nr: 1601633	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  14-14 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to February 23, 2012, for the grant of service connection for lung cancer, for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971.  He died in June 2012, and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for lung cancer, for purposes of accrued benefits, and assigned an effective date of February 23, 2012 through the date of the Veteran's death in June 2012.  The appellant appealed for an earlier effective date.  In October 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  


FINDINGS OF FACT

1.  In April 2006, the RO received the Veteran's claim of service connection for a lung disability.  

2.  A July 2006 rating decision denied the Veteran service connection for a lung disability, finding that the evidence did not show that his probable interstitial lung disease was related to service to include presumed exposure to Agent Orange therein; the Veteran was notified of the decision by letter in July 2006, and did not appeal it, and it is final.    

3.  The medical evidence shows that the Veteran's metastatic squamous cell carcinoma of the lung was initially diagnosed in February 2011.  
4.  On February 23, 2012, the RO received the Veteran's initial claim of service connection for lung cancer; no earlier claim seeking service connection for such disability has been received.  

5.  At the time of his death in June 2012, due to non-small cell lung cancer of 15 months duration, the Veteran's claim for service connection for lung cancer remained pending (unadjudicated) before the RO.  

6.  In June 2012, the appellant filed a claim for accrued benefits due and owing to the Veteran on his death.  
 
7.  A February 2013 rating decision granted service connection for lung cancer for purposes of accrued benefits, effective from February 23, 2012 through the date of the Veteran's death in June 2012. 


CONCLUSION OF LAW

An effective date earlier than February 23, 2012, for the grant of service connection for lung cancer, is not warranted.  38 U.S.C.A. §§ 5110, 5121 (West 2014); 38 C.F.R. §§ 3.400, 3.1000 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Where, as here, service connection has been granted and an effective date (i.e., February 23, 2012) has been assigned, statutory notice is no longer required (because the purpose of such notice has been fulfilled).  A statement of the case properly provided notice on the downstream issue of entitlement to an earlier effective date for the award.  It is not alleged that notice was less than adequate. 

VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A (a), (b), and (c).  The RO has obtained the Veteran's service treatment records and VA medical records.  The Veteran had submitted private medical records, to include those from Robert Packer Hospital and Guthrie Clinic; there is no indication that any additional available evidence remains outstanding. 

Moreover, a Board hearing was held before the undersigned in October 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in October 2015, the Veterans Law Judge indicated that the hearing would focus on the issue of an effective date prior to February 23, 2012 for the grant of service connection for lung cancer, and discussed the elements of the claim that were lacking to substantiate the claim, particularly evidence that the Veteran had filed an earlier service connection claim pertaining to lung cancer.  The appellant agreed to be assisted at the hearing by a Veterans Service Representative of the RO, due to the absence of her accredited representative from Pennsylvania Department of Military and Veterans Affairs.  The representative from the RO and the Veterans Law Judge asked questions and had a discussion relevant to the filing of a service connection claim for lung cancer.  There was no pertinent evidence identified by the Veteran or the RO representative that might have been overlooked and that might substantiate the claim.  The hearing focused on the elements necessary to substantiate the claim, and the appellant was given clear notice of the type of evidence necessary to substantiate the claim for an earlier effective date for service connection for lung cancer, for accrued benefits purposes.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties mandated by 38 C.F.R. § 3.103(c)(2) were satisfied.

Given the nature of the claim for an earlier effective date for the grant of lung cancer, which determination is principally based on historical records, VA has not conducted a contemporaneous medical inquiry to substantiate that claim on appeal.  38 U.S.C.A. § 5103A(d).  A medical examination is pointless where current medical evidence/opinion is irrelevant to the claim.  The evidence reviewed includes statements submitted by the Veteran historically, statements by the appellant, and historical VA and private medical evidence relevant to the claim of service connection for lung cancer.   

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the appellant is required to comply with the duty to assist.

Legal Criteria, Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim. 

The appellant claims that the effective date for the award of service connection for lung cancer for the purpose of accrued benefits, should be earlier than February 23, 2012.  In statements dated in January 2014 and April 2014, she argues that at the time the Veteran was treated for heart problems in October 2003, a spot on his lungs was detected.  She appears to assert that such a finding represented lung cancer due to the Veteran's exposure to Agent Orange in service, and that the effective date of the award should be retroactive to 2003.  In an October 2015 email communication, the VA employee who assisted the appellant at the Board hearing stated that the Veteran had filed a claim for a lung condition earlier than February 23, 2012, namely, in April 2006.  

The law provides that the effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Veteran was separated from active duty in December 1971.  His initial claim seeking compensation for a lung disability was received by the RO in April 2006.   Thereafter, a July 2006 rating decision denied his claim of service connection for a lung disability on the basis that the medical evidence (which indicated that he had probable interstitial lung disease of uncertain chronicity) did not show a chronic disability related to service to include his presumed exposure to Agent Orange therein.  The Veteran was notified of the decision (and his right to appeal it) by letter in July 2006; he did not appeal the decision.  Accordingly, the decision became final by operation of law, and the claim may be reopened only if new and material evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.  The effective date of an award based on a claim reopened after final disallowance shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r).  

On February 23, 2012, the Veteran again filed a claim of service connection for a lung disability, but this time he specifically claimed lung cancer.  VA and private medical evidence shows that metastatic squamous cell carcinoma of the lung was diagnosed in February 2011.  Private treatment records from Guthrie Clinic show that X-rays and scans of the lungs in February 2011 revealed a mass in the right upper lobe with destructive changes in the adjacent rib and vertebral body; the mass was subsequently determined to be malignant.  The Veteran began radiation treatment and chemotherapy, the first course of which was completed by May 2011.  A May 2012 private treatment report notes that the Veteran's prior medical history included right upper lobe squamous cell carcinoma of the lung, coronary artery disease, emphysema, and chronic obstructive pulmonary disease.  It was also noted that he had a 40-year smoking history of a half pack of cigarettes a day.  

The Veteran's death certificate shows that he died in June 2012 from non-small cell lung cancer, which had a duration of 15 months from onset to death.  Later that month, the appellant filed a claim for accrued benefits based on what was due and owing to the Veteran on his death.  The law and regulations governing claims for accrued benefits provide that, upon the death of a veteran, a survivor claiming entitlement may be paid periodic monetary benefits to which the veteran was entitled at the time of death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

A February 2013 rating decision granted service connection for lung cancer on a presumptive basis, in accordance with 38 C.F.R. § 3.309(e), given that the Veteran had served a tour of duty in Vietnam from June 1970 to May 1971, was presumed to have been exposed to Agent Orange while there, and later (in February 2011) developed lung cancer.  The effective dates assigned for the award were from February 23, 2012  through the date of the Veteran's death in June 2012.  

The record does not show that a formal or informal claim for compensation for lung cancer, in particular, was received before February 23, 2012.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155.  That is, after reviewing the claims file, the Board finds that between the date of his discharge from service in 1971 and the RO's receipt of the Veteran's claim on February 23, 2012, there is no evidence to show that the Veteran ever expressed an intent to file a claim for disability benefits (compensation) for lung cancer.  Therefore, as the Veteran's claim was received more than a year following separation from active service, the effective date of an award of service connection for lung cancer cannot be the day following his separation from active service, or any other day within the year after separation from service.  Rather, the correct effective date is the date of receipt of the claim on February 23, 2012, which the file reflects is the earliest statement in which the Veteran communicated his intent to apply for service connection for lung cancer.  Medical evidence at the time of the filing showed that the Veteran initially had lung cancer diagnosed one year earlier, in February 2011.  Thus, the operative date in this case for purposes of assigning an effective date for an award of service connection for lung cancer is the date of VA receipt of the claim, which comes after the date entitlement arose.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  

As noted above, the appellant contends that the effective date should be about nine years earlier, in October 2003, when a lung spot was purportedly detected on radiology tests at the time the Veteran was being treated for a heart condition.  Indeed, VA chest X-rays at that time showed changes of chronic obstructive pulmonary disease with no active infiltrates of lungs and some pulmonary fibrotic changes in the lung bases.  Further, private radiology reports from Robert Packer Hospital in October 2003 indicate that the Veteran had probable interstitial lung disease.  Nevertheless, there is no medical evidence to show that he had lung cancer diagnosed at that time or any time before 2011.  Instead, he was being treated for other pulmonary conditions such as bronchitis and chronic obstructive pulmonary disease, with notation of his decades-long smoking history.  In short, the Veteran's entitlement to service connection for lung cancer did not arise until such was diagnosed in February 2011.  

Moreover, the fact that the Veteran filed a claim for a lung disability in April 2006 does not serve to operate as the date of VA receipt of the claim for service connection for lung cancer, for earlier effective date purposes.  This is so because the Veteran did not have a lung cancer diagnosis at that time but had various other lung conditions (and service connection cannot be established for a particular disease that is not shown to exist), and because the RO already adjudicated the lung claim in an unappealed (and thus, final) July 2006 rating decision.  The Board has reviewed the evidence from the time the Veteran's lung cancer was diagnosed (when his entitlement arose) but found no documentation that he ever filed a claim of service connection for lung cancer until February 23, 2012.  As the date of receipt of the lung cancer claim (i.e., February 23, 2012) comes after the date entitlement arose (i.e., February 2011, with the initial diagnosis of lung cancer), the law provides that the February 23, 2012 date is the operative date for effective date purposes.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

For the above-stated reasons, the RO assigned the correct effective date for the award of service connection for lung cancer, for purposes of accrued benefits, and an effective date earlier than February 23, 2012 is not warranted.

ORDER

The appeal seeking an effective date prior to February 23, 2012, for the grant of service connection for lung cancer, for purposes of accrued benefits is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


